DETAILED ACTION
	This action is in response to the initial filing filed on March 8, 2021.  Claims 1-7 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Independent claim 1 recites the term, “the reuse” lacks antecedent basis in line 1.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  Independent claim 1 recites the term, “if” implies the claim limitation is optional.  The examiner suggests reciting the term, “when” instead.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  Dependent claim 2 recites the term, “the computer” lacks antecedent basis in line 2.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  Dependent claim 5 recites the preamble, “An application used in the system according to claim 1” instead of ““The system according to claim 1…”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  Dependent claim 6 recites the preamble, “The application according to claim 1” instead of “The system according to claim 1…”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  Dependent claim 6 recites the term, “the above” lacks antecedent basis in line 2.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  Dependent claim 7 recites the preamble, “A wrapping paper optimized for use in the system of claim 1” instead of “The system according to claim 1…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter. A system claim needs to recite the physical structures that make up the system, e.g. a processor, a memory, an input device, an output device, etc. for a computer-based system. Thus, since no physical structures are included in the independent system claim 1 which would enable a practitioner to make and use the system, the system claims are considered to be non-statutory. Dependent claims 2-7 are rejected as well based on its dependency upon independent system claim 1.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miner US Patent 7958060 B1.
Claim 1:
	As per claim 1, Miner teaches a system comprising:
a wrapping paper information database, wherein information for the wrapping paper is stored in association with attributes of the wrapping paper, a tracking code appended to the wrapping paper, and initial owner and reusing owner history information for the wrapping paper (column 2, line 54 to column 3, line 7; column 3, lines 43-67 and column 4, lines 47-57, Figure 2, item 24 “FIG. 1 shows the steps which carry out the general business method of the invention. In step 26 the originator, which could be the wrap manufacturer, mail order business, dealer or retail shop, provides a wrap which is marked with a specific identification or I.D. code. The wrap is then sold or otherwise transferred by the originator to a customer at step 28. The wrap comes with the printed instructions described above. Following those instructions the customer, as well as subsequent recipients, input (at step 30) the wrap code and the recipients data, as described above, into the originator's website. The website address is also included in the printed instructions. That website transfers the input into a central control system (step 32). The central control system preferably is comprised of a computer having software that is suitably programed to process the incoming data and wrap codes, which are then sorted and stored in a memory database. The program sorts the information by listing data with the specific I.D. code. for the customer and various recipients that are in the chain through which the wrap bearing that specific code is transferred. The system displays back to the person his or her assigned I. D. code for future use.”, “At any time after either the customer or recipients input the wrap codes and their data into the control system they can access the stored information from the computer database. This is accomplished by their inputting via the website at steps 50, 52 and 54 requests into a tracking subsystem 56 of the computer for the track history of the particular wrap which they have gifted or received. In doing so they would input the user's I. D. code, and the control system then processes the request and interactively transmits the associated data back for display on the website where it is displayed to the user. The display could comprise a geographic map, such as that of the United States, upon which the wrap's geographic travel history is depicted. At step 58 the control system accesses data and displays the data on the website.  The database will summarize information about each numbered gift wrap. It can show the geographic travels of the gift wrap, the number of times that the gift wrap has been reused, the amount of disposable gift wrap that has been saved, the various contents of the gift wrap, etc. The information also enables the display of the track history of all gift wrap associated with a particular user. For instance, this would include the number of gift wraps that the user has entered into the system and the current whereabouts of those gift wraps. The data which appears on the website is updated periodically, such as every hour.” and “The code numbers on the wrap may also be referenced to particular characteristics of the gift wrap including the size of the gift wrap, its colors and its print design. For example, medium sized gift bags with a print consisting of blue hearts can be assigned numbers in the range of BHM10000 through BHM10500. In this way, information about the gift wrap itself can be linked with information about the purchaser of the gift wrap since the purchaser's information is contained in the user profile. This allows the originator to determine, for example, that men aged 25-35 prefer to buy gift bags with blue hearts rather than red hearts.”);  

an owner determination unit configured to receive attributes and a tracking code for wrapping paper inputted by a current owner of the wrapping paper, and determine the inputter as the current owner of said wrapping paper if information for wrapping paper matching a combination of the attributes and tracking code is present in the database  (column 2, line 54 to column 3, line 7; column 3, lines 43-67 and column 4, lines 47-57, Figure 2, item 24 “FIG. 1 shows the steps which carry out the general business method of the invention. In step 26 the originator, which could be the wrap manufacturer, mail order business, dealer or retail shop, provides a wrap which is marked with a specific identification or I.D. code. The wrap is then sold or otherwise transferred by the originator to a customer at step 28. The wrap comes with the printed instructions described above. Following those instructions the customer, as well as subsequent recipients, input (at step 30) the wrap code and the recipients data, as described above, into the originator's website. The website address is also included in the printed instructions. That website transfers the input into a central control system (step 32). The central control system preferably is comprised of a computer having software that is suitably programed to process the incoming data and wrap codes, which are then sorted and stored in a memory database. The program sorts the information by listing data with the specific I.D. code. for the customer and various recipients that are in the chain through which the wrap bearing that specific code is transferred. The system displays back to the person his or her assigned I. D. code for future use.”, “At any time after either the customer or recipients input the wrap codes and their data into the control system they can access the stored information from the computer database. This is accomplished by their inputting via the website at steps 50, 52 and 54 requests into a tracking subsystem 56 of the computer for the track history of the particular wrap which they have gifted or received. In doing so they would input the user's I. D. code, and the control system then processes the request and interactively transmits the associated data back for display on the website where it is displayed to the user. The display could comprise a geographic map, such as that of the United States, upon which the wrap's geographic travel history is depicted. At step 58 the control system accesses data and displays the data on the website.  The database will summarize information about each numbered gift wrap. It can show the geographic travels of the gift wrap, the number of times that the gift wrap has been reused, the amount of disposable gift wrap that has been saved, the various contents of the gift wrap, etc. The information also enables the display of the track history of all gift wrap associated with a particular user. For instance, this would include the number of gift wraps that the user has entered into the system and the current whereabouts of those gift wraps. The data which appears on the website is updated periodically, such as every hour.” and “The code numbers on the wrap may also be referenced to particular characteristics of the gift wrap including the size of the gift wrap, its colors and its print design. For example, medium sized gift bags with a print consisting of blue hearts can be assigned numbers in the range of BHM10000 through BHM10500. In this way, information about the gift wrap itself can be linked with information about the purchaser of the gift wrap since the purchaser's information is contained in the user profile. This allows the originator to determine, for example, that men aged 25-35 prefer to buy gift bags with blue hearts rather than red hearts.”); 





and a reuse history updating unit configured to save the current owner in the database, and updates the initial owner and reusing owner history information (Miner, column 2, line 54 to column 3, line 7; column 3, lines 43-67 and column 4, lines 47-57, Figure 2, item 24 “FIG. 1 shows the steps which carry out the general business method of the invention. In step 26 the originator, which could be the wrap manufacturer, mail order business, dealer or retail shop, provides a wrap which is marked with a specific identification or I.D. code. The wrap is then sold or otherwise transferred by the originator to a customer at step 28. The wrap comes with the printed instructions described above. Following those instructions the customer, as well as subsequent recipients, input (at step 30) the wrap code and the recipients data, as described above, into the originator's website. The website address is also included in the printed instructions. That website transfers the input into a central control system (step 32). The central control system preferably is comprised of a computer having software that is suitably programed to process the incoming data and wrap codes, which are then sorted and stored in a memory database. The program sorts the information by listing data with the specific I.D. code. for the customer and various recipients that are in the chain through which the wrap bearing that specific code is transferred. The system displays back to the person his or her assigned I. D. code for future use.” and “At any time after either the customer or recipients input the wrap codes and their data into the control system they can access the stored information from the computer database. This is accomplished by their inputting via the website at steps 50, 52 and 54 requests into a tracking subsystem 56 of the computer for the track history of the particular wrap which they have gifted or received. In doing so they would input the user's I. D. code, and the control system then processes the request and interactively transmits the associated data back for display on the website where it is displayed to the user. The display could comprise a geographic map, such as that of the United States, upon which the wrap's geographic travel history is depicted. At step 58 the control system accesses data and displays the data on the website.  The database will summarize information about each numbered gift wrap. It can show the geographic travels of the gift wrap, the number of times that the gift wrap has been reused, the amount of disposable gift wrap that has been saved, the various contents of the gift wrap, etc. The information also enables the display of the track history of all gift wrap associated with a particular user. For instance, this would include the number of gift wraps that the user has entered into the system and the current whereabouts of those gift wraps. The data which appears on the website is updated periodically, such as every hour.”).

Claim 5:
	As per claim 5, Miner teaches the system of claim 1 as described above and further teaches the application being characterized by comprising:

a tracking code input unit by which the computer receives attributes and a tracking code for wrapping paper inputted by the current owner of the wrapping paper (column 2, line 54 to column 3, line 7; column 3, lines 43-67 and column 4, lines 47-57, Figure 2, item 24); 

and a wrapping paper history display unit on which the computer displays the initial owner and reusing owner history information (column 2, line 54 to column 3, line 7; column 3, lines 43-67 and column 4, lines 47-57, Figure 2, item 24).






Claim 7:
	As per claim 7, Miner teaches the system of claim 1 as described above and further teaches which has a wrapping paper body and a tracking code attached to the wrapping paper body, wherein attributes of the wrapping paper, the tracking code, and history information about the owner are registered in a database ( column 2, line 54 to column 3, line 7; column 3, lines 43-67 and column 4, lines 47-57, Figure 2, item 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miner US Patent 7958060 B1 in view Cloud US Publication 20170116569 A1.





Claim 2:
	As per claim 2, Miner teaches the system of claim 1 as described above but does not teach further comprises:
a reuse reward information display unit, wherein the computer displays information on rewards for reusing the wrapping paper to the current owner when the owner determination unit has determined the current owner.  However, Cloud teaches Reusable Insulated Gift Container Information Tracking System and further teaches, “The original purchaser transfers 206 the reusable, insulated gift bag container 101 to a second user, where the second user registers a new location information and the tracking indicia of the reusable, insulated gift bag container 101 to the communication network 103, and the server 104 stores 207 the information containing the tracking indicia and the new location information of the gift container 101. The second user retrieves 208 the new location information of the reusable, insulated gift bag container 101 through entering the tracking indicia to the communication network 103. The new location of the reusable, insulated gift bag container 101 is notified 209 to all the registrants who have received the reusable, insulated gift bag container 101 each time the reusable, insulated gift bag container 101 is re-gifted to a new user. All tracking information of each recipient registrant will be forwarded to the previous users that have received the same reusable, insulated gift bag container 101 with the same tracking indicia. Then points are assigned 210 for each registrant as the reusable, insulated gift bag container 101 is transferred and new owners register. All users would have access to retrieving information stored in communications network.” (paragraph 0016).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Miner to include a reuse reward information display unit, wherein the computer displays information on rewards for reusing the wrapping paper to the current owner when the owner determination unit has determined the current owner as taught by Cloud in order to provide the current user information pertaining to the inputted code.  
Claim 3:
	As per claim 3, Miner and Cloud teach the system of claim 2 as described above and Miner further teaches wherein:
the wrapping paper information is associated with information on a provider of the wrapping paper (column 2, line 54 to column 3, line 7); and
the system comprises (column 2, line 54 to column 3, line 7):
an owner verification unit configured to verify the initial owner (column 2, line 31 to column 3, line 7; column 3, lines 43-67 and column 4, lines 47-57, Figure 2, item 24); 
and a wrapping paper information management unit configured to permit registration and editing of the wrapping paper information and reuse reward information in response to the verification (column 2, line 54 to column 3, line 7; column 3, lines 43-67 and column 4, lines 47-57, Figure 2, item 24).

Claim 4:
	As per claim 4, Miner and Cloud teach the system of claim 2 as described above and Cloud further teaches wherein:
the computer further comprises a reward sending unit, wherein a reward identified by the reward information is sent to contact information designated by a previous owner of the wrapping paper when the wrapping paper is reused (paragraph 0016).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Miner to include the computer further comprises a reward sending unit, wherein a reward identified by the reward information is sent to contact information designated by a previous owner of the wrapping paper when the wrapping paper is reused as taught by Cloud in order to incentivize and encourage the previous owner to reuse the paper.    

and the reuse reward information display unit comprises a destination input unit which enables to input a destination for the reward into the computer (paragraph 0005).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Miner to include and the reuse reward information display unit comprises a destination input unit which enables to input a destination for the reward into the computer as taught by Cloud in order to inform one or more users about the rewards or points earned.   

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miner US Patent 7958060 B1 in view Park US Publication 20210168111 A1.
Claim 6:
	As per claim 6, Miner teaches the system of claim 5 as described above but does not teach which is characterized by having a sharing means for sending the above tracking code to an SNS application and displaying it together with a tag symbol in a posting column.  However, Park teaches a System and Method for Social Networking Among Users of a Reusable Item and further teaches, “FIG. 5 provides a screenshot of the system app, depicting information that is publicly available relating to a specific gift wrap assembly 10 via its unique identifier. For example, users can track the number of reuses. The system can also provide details about the social network created as a result of the reuses. Moreover, basic information such as, “to,” “from,” and publicly available aspects of the digital messages can be viewed. Such social connections will promote further reuse, resulting in less reliance on single-use items, e.g., single-use gift wrapping and cards.” (paragraph 0031) and “Briefly, and in general terms, the present invention provides a computerized system and method for social networking among users of reusable items, such as a reusable gift wrap assembly. The system can include an application that runs on a mobile device that enables users to create and share digital messages for the recipient of the gift. The gift wrap assembly can include a reusable wrap or bag having means for securing the gift therein. The gift wrap assembly includes a unique identifier that is recognizable by the system, which can be incorporated onto the assembly. In this manner, the system can track the gift wrap as it travels among users, thereby creating a social network connection between users that have interacted with the gift wrap assembly associated with the unique identifier. As such, users will be motivated to reduce reliance on single-use items, such as disposable gift wraps and gift cards.” (paragraph 0008).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Miner to include which is characterized by having a sharing means for sending the above tracking code to an SNS application and displaying it together with a tag symbol in a posting column as taught by Park in order to distribute information of the paper to other users in social media.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et al. US Publication 20200410524 A1 Method and System for Facilitating Reuse or Recycling of Packing Bags
Gupta discloses a method and a system for facilitating reuse or recycling of a packing bag are provided. A server links one or more details of the packing bag with a user identifier of a user based on an issuance of the packing bag to the user. The packing bag is associated with an identity tag that stores the one or more details of the packing bag. The server detects an occurrence of a first event associated with the packing bag. The first event corresponds to the reuse of the packing bag by the user or submission of the packing bag by the user for recycling. Based on the detection of the first event, the server credits one or more reward points to a reward point account that is associated with the user identifier of the user. The reward points credited to the reward point account are redeemable by the user.
Clarke-Bolling et al. US Patent 5392983 Reusable Gift Wrap
Clarke-Bolling discloses a reusable fabric gift wrapping, which wrapping is complete in itself, requiring no additional materials such as separate fastening or adhesive means, and which accommodates a variety of box sizes and shapes. The reusable gift wrapping comprises a washable fabric sheet which is secured during wrapping by means of a resealable adhesive coating.

McKnight US Publication 20060089841 A1 Method of Gift Giving Utilizing a Reusable Gift Container
McKnight discloses a method of gift giving, utilizing a reusable gift container, whereby a gift container history is generated including one or more items of past user personal information. The gift container has at least one unique physical feature; a container history document; and an identifier, whereby the gift container can be distinguished from other gift containers. As the gift container is passed to succeeding users, information regarding the container and its respective users can be entered into a searchable online database by a database manager. These steps can be repeated, optionally, until retirement of the gift container is desired by a final user, who then notifies the database manager that the gift container is to be retired by providing one or more items of retirement information. The database manager is then directed to retire the gift container.






Kopps US Publication 20070100694 A1 Method and System for Encouraging Reuse and Recycling of Shopping Bags
Kopps discloses a method of encouraging the reuse or shopping bags by the inclusion of a tracking symbol on the shopping bag and recording when the shopping bag is reused to carry away purchased items from a store. Rewards may be provided based on if and/or the number of times that the shopping bag is reused. Rewards may also be provided to encourage recycling of the shopping bag. A system for encouraging the reuse or recycling of shopping bags.

Reyes et al. US Publication 20110203961 A1 Savings Shopping Bag
Reyes discloses a reusable shopping bag comprising: a body portion; a pair of handles, where each is placed on each side of the body portion; an inner compartment, where said inner compartment provides for placement of items; and an UPC code on the outer surface of the bag. In one particular embodiment, the body portion may be made of a washable reusable material, where the washable reusable material may be hemp, canvas or cotton. The UPC code enables a shopper to receive discounts on items in the inner compartment as part of an advantage shopping club for a participating retailer.

Wittek US Publication 20150088620 A1 System and Method for Reminding and Tracking Use of Reusable Container and Carry Products
Wittek discloses a system and method for reminding users to use, and for tracking usage of, reusable container and carry products such as reusable bags, boxes, cups, cup sleeves, and bottles, especially for food and beverages. In an aspect, the system and method provides an identification module which may be attached to or embedded within a reusable container or carry product. The identification module is preferably adapted to be detected by or be operatively connect to a mobile communication device such as a smart phone, smart watch, tablet, or some other device form factor. An app provided on the mobile communication device is used to provide a schedule or location based reminder to use the reusable product, and may track usage and environmental impact for an individual user or a group of users. Promotional incentives, rewards, and pre-payment options may be provided.

Poirier US Publication 20030057026 A1 Method of Marketing Using Re-Usable Bags
Poirier discloses merchandise is marketed from the premises of a merchant from which the merchandise is normally transported in bags supplied by the merchant. This may, for example, be a grocery store. The merchant provides customers with re-usable bags for transporting their purchases. These bags may be sold to the customers or they may be given away as a promotion. Each customer who returns to the store with the re-usable bags receives an award on the acquisition newly acquired merchandise. The award may be a discount on the newly acquired merchandise, a reward in a reward program or any other product or service that will attract customers. The newly acquired merchandise may be restricted to selected products identified by displays or advertising. Where a particular manufacturer's or supplier's product is selected as a product triggering a discount or is being offered at a discount, the manufacturer or supplier may pay the merchant or provide some other consideration. The method encourages customers to use re-usable bags, which reduces waste. The merchant and his suppliers benefit from returning customers and product promotion. The bags may carry advertising, possibly sold by the merchant to suppliers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682